Cooper v Metropolitan Transp. Auth. (2020 NY Slip Op 05132)





Cooper v Metropolitan Transp. Auth.


2020 NY Slip Op 05132


Decided on September 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: September 29, 2020

Index No. 451882/2014E Appeal No. 11896N Case No. 2020-00116 

Before: Acosta, P.J., Webber, Moulton, Shulman, JJ. 


[*1]Carolyn Cooper, Plaintiff-Respondent,
vMetropolitan Transportation Authority, et al., Defendants-Appellants, Freedman Seating Company, et al., Defendants.


Shein & Associates, P.C., Syosset (Jeffrey Shein of counsel), for appellants.
Rimland & Associates, New York (Glen P. Ahlers of counsel), for respondent.

Order, Supreme Court, New York County (Carol R. Edmead, J.), entered October 16, 2019, which granted plaintiff's motion to strike the answer of defendants Metropolitan Transportation Authority, New York City Transit Authority d/b/a MTA New York City Transit, Access-A-Ride and CBT Para Transit, Inc. (MTA defendants), unanimously affirmed, without costs.
The court properly granted plaintiff's motion to strike the MTA defendants' answer (see CPLR 3126). The MTA defendants violated seven orders over the course of three years requiring the deposition of their witness to be held and offered no excuse for their repeated failure to comply. Such pattern of noncompliance gave rise to an inference of willful and contumacious conduct (see Rodriguez v United Bronx Parents, Inc., 70 AD3d 492 [1st Dept 2010]; Reidel v Ryder TRS, Inc., 13 AD3d 170 [1st Dept 2004]).
We have considered the MTA defendants' remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: September 29, 2020